         Case 4:19-cv-00236-KGB Document 19 Filed 09/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTOPHER M. MANION                                                                PLAINTIFF

v.                             Case No. 4:19-cv-00236-KGB/PSH

ANDREW SAUL, Commissioner of
Social Security Administration                                                     DEFENDANT

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by Magistrate Judge

Patricia S. Harris (Dkt. No. 18). Plaintiff Christopher M. Manion has not filed any objections, and

the time to file objections has passed. After careful consideration, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Dkt. No. 18). It is therefore ordered that the Commissioner’s

decision is affirmed, and Mr. Manion’s complaint is dismissed with prejudice. Judgment will be

entered accordingly.

       It is so ordered this 21st day of September, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
